Citation Nr: 1622797	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, variously diagnosed.  

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran filed a Notice of Disagreement (NOD) in June 2010.  A Statement of the Case (SOC) was issued in March 2011.  The Veteran filed a VA Form 9 in March 2011.  

The Veteran testified before the undersigned at a February 2012 travel Board hearing. The transcript is associated with the file.

The Board reopened the previously-denied claims of entitlement to service connection and remanded in May 2014 for additional development.  A supplemental SOC was issued in September 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.




Service treatment records show that in November 1981, the Veteran was seen for complaints of ankle problems.  The assessment was tendonitis tarsal extensors.  Thereafter, a December 1983 radiographic report noted that the Veteran injured his left ankle in October 1983 and that he re-injured his left ankle the previous night. 

Pursuant to the Board's Remand, the Veteran underwent a VA examination in June 2014.  The examiner provided the opinion that the ankle condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that, upon review of the claims file and the letter from Dr. E. of February 2010, there was no evidence to demonstrate any bilateral ankle injury occurring in service.  The examiner noted that the Veteran had been treated for complaints of ankle problems in November 1981 and diagnosed with tendonitis tarsal extensors, which the examiner noted is related to the foot and not the ankle.  She further indicated that the injury would have been considered acute and transitory.  The examiner noted that the Veteran's service treatment records are otherwise absent of any evidence of treatment or diagnoses of a bilateral ankle disability.

As noted above, however, service treatment records show that additional complaints of ankle problems were noted after the November 1981 complaints.  Thus, the Board finds that the examination report should be returned to the examiner for an addendum opinion that addresses the additional noted problems.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the June 2014 VA examiner (or another appropriate examiner if unavailable) to provide an addendum opinion.  While the examiner noted that the Veteran had been treated for complaints of ankle problems in November 1981 and that his service treatment records were otherwise absent of any evidence of treatment or diagnoses of a bilateral ankle disability, the service treatment records do show that a December 1983 radiographic report noted that the Veteran injured his left ankle in October 1983 and that he re-injured his left ankle the previous night.  In light of the foregoing, please opine again whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left ankle disability is etiologically related to left ankle problems noted in service. 

A rationale should be given for all opinions and conclusions rendered.

2.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




